A constable, in his return of a venire, had omitted to mention the day on which he summoned the jurors ; but the jurors, grand and petit, attended on the first day of the term, and it appearing, by their answers to questions put by the Court, that they had received due notice, (four days, at least, before the sitting of the Court, St. 1807, c. 140, § 6,) they were sworn.2 At a subsequent day, the constable had leave to amend his return, and was excused for his neglect, upon paying the costs on the process for bringing him into Court.3

 See Patterson’s case, 6 Mass. R. 486.


 See Commonwealth v. Parker, 2 Pick. 550; Thayer v. Stearns, ante, 112